Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 1 of 9
Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 2 of 9
Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 3 of 9
Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 4 of 9
Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 5 of 9
Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 6 of 9
Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 7 of 9
Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 8 of 9
Case 19-41144   Doc 4   Filed 04/18/19 Entered 04/18/19 15:55:54   Desc Main
                           Document    Page 9 of 9
